PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,770,071
Issue Date: 8 July 2014
Application No. 13/083,397
Filing or 371(c) Date: 8 Apr 2011
Attorney Docket No. 089048-0454
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed May 26, 2021 and supplemented on May 27, 2021, to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified expired patent.

The petition is dismissed.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. 

The above-identified patent expired for failure to timely submit the 3 ½ year maintenance fee by Monday, July 9, 2018. 

A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 



Petitioner is encouraged to file a renewed petition under 37 CFR 1.378(b) with the required $1000 3 ½ year maintenance fee. 

The decision is being sent solely to the correspondence address of record, as a change of correspondence has not been filed

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).